VAN HOOMISSEN, J.,
dissenting.
Giving proper deference to the trial judge’s opportunity to see and hear the witnesses,1 on de novo review I would affirm his ruling. Therefore, I respectfully dissent.

 See Meier and Meier, 286 Or 437, 445-46, 595 P2d 474 (1979); Settle and Settle, 276 Or 759, 772, 556 P2d 962 (1976); Bennehoff and Bennehoff, 209 Or 224, 225, 304 P2d 1079 (1956); McFadden v. McFadden, 206 Or 253, 257, 292 P2d 795 (1956); Rea v. Rea, 195 Or 252, 261, 245 P2d 884 (1952); Moe and Moe, 66 Or App 947, 949, 676 P2d 336 (1984); Elgin and Elgin, 58 Or App 94, 98, 647 P2d 941 (1982); Browne and Browne, 30 Or App 213, 215, 566 P2d 555 (1977); Starin and Starin, 29 Or App 557, 559, 564 P2d 748 (1977); McCoy and McCoy, 28 Or App 919, 923-24, 562 P2d 207, modified on other grounds 29 Or App 287, 563 P2d 738 (1977).